                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:19CR41

       vs.
                                                                      ORDER
VERSHAUN LUCKETT

                      Defendant.


         This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[31]. Counsel seeks additional time to find a mutually acceptable resolution to this matter short
of trial. For good cause shown,


       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [31] is
granted as follows:

       1. The jury trial, now set for September 10, 2019, is continued to November 12, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 12,
          2019 shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 9th day of August 2019.


                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
